Beck, J.
The court properly sustained a general demurrer to a petition in a suit brought against a city for the recovery of damages for personal injuries alleged to have been received by the plaintiff in consequence of having stepped into a hole which had been cut in the floor of a building occupied by her as a tenant, by the firemen of the city, who, in response to an alarm sent in by the daughter of the plaintiff, came to the building, and, finding smoke issuing from parts of the building, cut the hole either for the purpose of ascertaining the character of the fire or so that they might reach it with water. Even if the cutting of the hole and the leaving of it in an exposed condition was negligence on the part of the firemen, the city was not liable in damages to a person injured in consequence of the negligence. A municipality is not liable for the acts of its servants, and officers in the performance of public or governmental duties. Love v. Atlanta, 95 Ga. 129 (22 S. E. 29, 51 Am. St. R. 64) ; Wright v. Augusta, 78 Ga. 241 (6 Am. St. R. 256) ; Watson v. Atlanta, 136 Ga. 370 (71 S. E. 664) ; 2 Dill. Mun. Corp. (5th ed.), § 1661; Mayor etc. of Savannah v. Jordan, 142 Ga. 409 (83 S. E. 109).

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.